       Case 1:19-cr-00500-PKC Document 33 Filed 11/19/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                    19-cr-500 (PKC)

                 -against-                                             ORDER

JHANCARLOS ACOSTA-LIRIANO ,

                                    Defendant.
-----------------------------------------------------------x

P. KEVIN CASTEL, U.S.D.J.

                 The plea conference scheduled for November 23, 2020 at 11:00 a.m. by

video conference has been rescheduled to 10:30 a.m. on that same day and will proceed

telephonically. As requested, defense counsel to Mr. Acosta-Liriano will be given an

opportunity to speak with his client by telephone for fifteen minutes before the proceeding

begins (i.e. at 10:15 a.m.). Defense counsel should make sure to answer at the telephone

number that counsel previously provided to Chambers.

                 The dial-in information for the proceeding is as follows:

                 Phone Number:              888-363-4749

                 Access Code:               3667981


Members of the press and public may access this proceeding with the same information but

will not be permitted to speak during the teleconference.

                 On the teleconference, counsel should adhere to the following rules and

guidelines during the proceeding:


    1. Counsel should use a landline whenever possible, should use a headset instead of a
       speakerphone, and must mute themselves whenever they are not speaking to eliminate
       background noise. In addition, counsel should not use voice-activated systems that do
       not allow the user to know when someone else is trying to speak at the same time.
     Case 1:19-cr-00500-PKC Document 33 Filed 11/19/20 Page 2 of 2




   2. To facilitate an orderly teleconference and the creation of an accurate transcript,
      counsel are required to identify themselves every time they speak. Counsel should spell
      any proper names for the court reporter. Counsel should also take special care not to
      interrupt or speak over one another.

   3. If there is a beep or chime indicating that a new caller has joined while counsel is
      speaking, counsel should pause to allow the Court to ascertain the identity of the new
      participant and confirm that the court reporter has not been dropped from the call.


SO ORDERED.




Dated: New York, New York
       November 19, 2020
